Citation Nr: 1000146	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-34 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or at the housebound rate.  

2.  Entitlement to service connection for claimed seizure 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and July 2009 rating 
decisions by the RO.  

In October 2009, the Veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  

The issue of service connection for seizure disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The service-connected PTSD is rated as 100 percent disabling 
and is shown to render the Veteran incapable of protecting 
himself from the hazards and dangers incident to his daily 
life without the regular aid and attendance of another 
person.  


CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation based on the need for regular aid and attendance 
of another are met. 38 U.S.C.A. §§ 1114(l), 1114(s) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350(b), 3.350(i), 3.352(a) 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is payable to a veteran for anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less, or being 
permanently bedridden or so helpless as a result of service-
connected disability that he or she is in need of the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.350(b) (2009).  

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability 
requires aid (this does not include adjustment of appliances 
that persons without any such disability would be unable to 
adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2008).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is 
permissible.  Particular personal functions which the veteran 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that he is so helpless as to need regular 
aid and attendance, not that there is a constant need.  38 
C.F.R. § 3.352(a) (2007); Turco v. Brown, 9 Vet. App. 222 
(1996).  It is logical to infer, however, a threshold 
requirement that "at least one of the enumerated factors be 
present." Turco, 9 Vet. App. at 224.  "Bedridden" will be 
that condition which, by virtue of its essential character, 
actually requires that the claimant remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a doctor 
has prescribed rest in bed for a greater or lesser part of 
the day to promote convalescence or cure is insufficient.  38 
C.F.R. § 3.352(a) (2008).  

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A.§ 1114(s), the evidence must show that a 
veteran has a single service-connected disability evaluated 
as 100 percent disabling and an additional service-connected 
disability, or disabilities, evaluated as 60 percent or more 
disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems; or, the veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i) (2009).  

In this case, the service-connected posttraumatic stress 
disorder (PTSD) is rated as 100 percent disabling; his 
bilateral hearing loss is rated at 20 percent; and tinnitus 
is rated at10 percent.  The Veteran has also found to be 
incompetent to handle disbursement of VA funds.  

Although the Veteran is rated 100 percent disabled due to 
PTSD, he is not shown to be permanently and substantially 
confined to his home or its immediate premises.  He 
voluntarily surrendered his driver's license in May 2007.  
However, he leaves the house when his wife drives him.  He 
does not purport to be bedridden.  He was able to attend the 
October 2009 hearing.  An October 2006 VA examination noted 
that he left his house to go to the grocery store.  Thus, SMC 
cannot be granted on the basis of being housebound or at the 
housebound.  

The Veteran underwent an October 2006 VA examination to 
assist in determining his need for aid and attendance.  The 
examiner indicated that the Veteran was not capable of 
protecting himself from the hazards and dangers of daily 
life.  He was able to travel beyond the confines of his home 
only with his wife.  His wife did all activities of daily 
living for the Veteran because he could not be trusted with 
cooking or washing clothes.  The examiner concluded that the 
Veteran had multiple co-morbidities affecting his activities 
of daily life and was for the most part totally dependent on 
his wife to the point that she had to quit her job to attend 
to him.  

The Veteran's treating VA psychologist submitted a letter in 
September 2007.  She noted that the Veteran relies very 
heavily on his wife for his daily functional needs, including 
self-care, hygiene, medication compliance, transportation and 
behavioral monitoring.  The Veteran's wife was integral to 
his emotional and functional stability.  

The treating VA psychiatrist submitted an opinion in October 
2009.  He noted that the Veteran had severe symptoms of PTSD 
that severely limited his ability to interact in the 
community without the assistance of his wife.  He had 
intrusive thoughts of combat that interferes with his ability 
to concentrate and complete tasks.  His wife prevented him 
from lashing out in the community and made sure that he took 
the correct dosage of medication.  

The Board finds that SMC based on the need for regular aid 
and attendance is warranted in this case.  His treating 
psychiatrist attributed his need for aid and attendance 
directly to his service-connected PTSD.  

The Board has considered the October 2006 VA examiner's 
opinion that the Veteran's exceptional needs resulted from 
co-morbidities, many of which were not service connected.  

However, on this record, the Board gives more weight to the 
opinions of the treating psychologist and psychiatrist.  It 
is clear from the medical evidence and the testimony at the 
October 2009 hearing that the service-connected PTSD alone 
created the need for care or assistance on a regular basis to 
protect the Veteran from the hazards or dangers incident to 
his daily environment.  

Thus, on this record, SMC benefits based on the need for aid 
and attendance are warranted.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal 
with regard to the SMC issue.

Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such defect is found to be harmless.  The 
adequacy of VA's notice and assistance will be revisited as 
to the issue being remanded when the Board enters a final 
decision on that issue.  


ORDER

SMC benefits based on the need for aid and attendance are 
granted.  


REMAND

In July 2009, the RO denied entitlement to service connection 
for seizure disorder. At the October 2009 hearing, the 
undersigned Veterans Law Judge heard testimony by the Veteran 
and his wife on this issue.  The Board construes this 
testimony as a Notice of Disagreement (NOD).  By filing an 
NOD, the Veteran has initiated appellate review of this 
issue.

At the October 2009 Board hearing, the Veteran indicated that 
he has been awarded disability benefits from the Social 
Security Administration (SSA).  The RO should therefore 
contact the SSA and take all necessary attempts to obtain all 
records related to this award.  38 C.F.R. § 3.159.  

In this regard, the Board notes that VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice.  See Murincsack v. Derwinski, 2 Vet. App. 363, 
372 (1992) (recognizing that evidence from the Social 
Security Administration (SSA) must be considered in a VA 
decision regarding benefits); see also 38 C.F.R. § 
3.159(c)(2) (when attempting to obtain records in the custody 
of a Federal department or agency, including the SSA, VA must 
make as many requests as are necessary to obtain relevant 
records; VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile).

Upon remand, the RO should also update the Veteran's claims 
file with any recent medical records relevant to the 
Veteran's claims.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The next step in the appellate process is for the RO/AMC to 
issue to the Veteran a statement of the case (SOC).  See 38 
C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  Following the issuance of an SOC, a perfected 
appeal must be filed in order to obtain further review by the 
Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 
and 20.202.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should issue to the Veteran an 
SOC addressing the claim for entitlement 
to service connection for seizure 
disorder.  Along with the SOC, the RO 
should furnish to the Veteran a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford him the applicable time period 
for perfecting an appeal as to this 
issue.  The Veteran is hereby reminded 
that appellate consideration of this 
matter may be obtained only if a timely 
appeal is perfected.  

2.  Then, if indicated, the RO should 
take appropriate steps to contact the 
Veteran and request that he identify all 
VA and non-VA health care providers, 
other than those already associated with 
the claims folder, that have treated him 
since service for his claimed seizure 
disorder.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  If any benefit sought on 
appeal is granted, the Veteran must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


